Citation Nr: 1753193	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including depression, mood disorder, and post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure and Parkinson's disease.  

5.  Entitlement to service connection for peripheral vascular disease.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2010 rating decision, the RO denied service connection for Parkinson's disease.  

In an August 2011 rating decision, the RO denied service connection for PTSD, sleep apnea, peripheral vascular disease, and peripheral neuropathy of the bilateral upper and lower extremities.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an April 2017 hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for PTSD as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record, to include depression and mood disorder.  

The issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On record at the April 2017 Board videoconference hearing and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal as to the claim of entitlement to service connection for peripheral vascular disease.  

2.  The Veteran has Parkinson's disease, which is presumed to be related to exposure to herbicide agents during his active military service in Thailand.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for peripheral vascular disease.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).  

2.  The criteria for service connection for Parkinson's disease have been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for peripheral vascular disease

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

At the April 2017 Board videoconference hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of service connection for peripheral vascular disease.  A letter, prior to the promulgation of a decision on the appeal, confirmed this.  As such, there remains no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeal of entitlement to service connection for peripheral vascular disease.  

II.  Service connection for Parkinson's disease

Duty to Notify and Assist

The issue of entitlement to service connection for Parkinson's disease has been granted in full, as discussed below.  As such, the Board finds that any error related to the duty to notify/assist is harmless.

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  

The Veteran has claimed exposure to herbicides while stationed in Thailand.  VA has procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases with a statement that he was involved in perimeter security duty, and there is additional credible evidence supporting this statement.  See VBA Adjudication Manual 
M21-1, IV.ii.1.H.5.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (stating that a lay person competent to testify to pain and visible flatness of his feet).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  

Factual Background and Analysis

The Veteran has been diagnosed with Parkinson's disease.  He asserts that his Parkinson's disease was incurred in service due to Agent Orange exposure while stationed in Thailand.  

A review of the Veteran's military personnel records reveals that he was stationed in Nakhon Phanom, Thailand, from June 1970 to June 1971.  His military occupational specialty was Administrative Supervisor and his additional duties included disaster preparedness control team member.  

The Veteran testified at the hearing in April 2017.  He indicated that as a member of the disaster preparedness control team, he was required to walk around the perimeter to check the security of the base.  He also performed perimeter checks randomly and more than once a day to ensure that the posts were covered and the military personnel were performing their duties.  The Board finds that the Veteran is competent to report service at the perimeter of the base while stationed in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds such statements to be credible.  

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  The Veteran has confirmed that he was at the perimeter of the military base.  

In light of the above evidence, the Board finds that the Veteran had service in Nakhon Phanom, Thailand, and his duties placed him on the perimeter of the air force base.  As such, he is presumed to have been exposed to herbicide exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Post-service treatment records confirm the Veteran's diagnoses of Parkinson's disease.  Therefore, service connection is warranted for Parkinson's disease on a presumptive basis due to herbicide exposure.  

With respect to the requirement that the disabilities manifest to a degree of 
10 percent disabling as set forth under 38 C.F.R. § 3.307(a)(6)(ii), the Board finds that the evidence is at least in equipoise on this point.  Ratings for Parkinson's disease, also known as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, DC 8004 (2017).  Under DC 8004, a minimum 30 percent rating is assigned when there are ascertainable residuals of the disability.  In the present case, the Veteran's treatment records indicate that he has tremors associated with his Parkinson's disease.  Accordingly, the Board finds that this requirement has been met.  

In sum, resolving all doubt in favor of the Veteran, the weight of the evidence establishes that the Veteran has been diagnosed with Parkinson's disease and that he had presumed  herbicide exposure during service.  As such, service connection is warranted for service connection for Parkinson's disease on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).  

ORDER

The appeal of the issue of entitlement to service connection for peripheral vascular disease is dismissed.  

Service connection for Parkinson's disease is granted.  



REMAND

I.  Service connection for an acquired psychiatric disorder

At the outset, the Board notes that the file reflects that the Veteran is followed at the Tuscaloosa VA and Shoals Mental Health Center for his mental health disabilities.  However, these records are not associated with the claims file.  

Furthermore, a VA examination was performed in February 2011 to assess the Veteran's claim of service connection for PTSD.  However, subsequent testimony from the Veteran indicates that he heard bombs dropping all night when he was in Thailand and had dreams about the bombs, which caused significant stress.  Furthermore, the VA examiner failed to assess the additional psychiatric disabilities raised by the record, including depression and mood disorder.  

Accordingly, the Board finds that a remand is necessary in order to obtain the outstanding mental health treatment records and to afford the Veteran an additional VA examination.  

II.  Service connection for sleep apnea

The Veteran has been diagnosed with obstructive sleep apnea and states that it is related to service, or in the alternative, is secondary to his PTSD.  

The Veteran testified that he recalls sleeping issues when he returned from Thailand.  His wife submitted a statement indicating that she recalls the Veteran having sleeping issues since they were married, including snoring and gasping for air.  The Veteran and his wife married less than 2 years after he left service.  

The Board observes that the Veteran has not been provided a VA examination and finds that one would assist in the adjudication of this issue.  Indeed, given that the current evidence suggests that the Veteran has a current disability which may have had its onset in military service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his obstructive sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

III.  Service connection for peripheral neuropathy

The Veteran filed a claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities and asserts that it is secondary to herbicide exposure and/or Parkinson's disease.  

After a review of the record, it appears that the Veteran has sought medical care by private physicians, including Dr. Watts, neurologist at Kirklin Clinic, Dr. Cozard, Dr. Jennings, and Dr. Welborn.  These records have not been associated with the claims file.  Additionally, the Board grants service connection for Parkinson's disease in this decision so secondary service connection needs to be revisited in light of this.

Accordingly, the Board finds that a remand is necessary in order for the Veteran's private treatment records to be obtained.  If, and only if, a diagnosis of peripheral neuropathy is revealed through the additional private treatment records, the Board finds that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA records, to include from possible locations such as the Tuscaloosa and Shoals Mental Health Center. Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  If the identified treatment records are missing or otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.  

2.  Obtain authorization and then associate with the claims file the Veteran's private treatment records from 
(1) Dr. Watts, neurologist at Kirklin Clinic; (2) Dr. Cozard; (3) Dr. Jennings; and (4) Dr. Welborn.  All efforts and notices to obtain these records should be associated with the claims file.  

3.  After completion of number 1 and 2, schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify all psychiatric disorders found on examination and identified during the pendency of this claim, including PTSD, depression, and mood disorder.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service.  

If PTSD is diagnosed, the examiner should provide an opinion as to whether PTSD is due to the Veteran's fear of hostile military or terrorist activity or whether the Veteran has PTSD due to a corroborated stressor.  

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.  

The examiner must discuss the lay evidence of record regarding the onset of the Veteran's psychiatric symptoms.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After completion of number 1, 2, and 3, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims file, including this remand, is to be reviewed by the examiner and such review should be noted in the report.  

The examiner should provide the following opinions:

a.  If the evidence reveals service connection for an acquired psychiatric disability is warranted, is it at least as likely as not (probability of at least 50 percent) that the Veteran's sleep apnea is caused by his service connected psychiatric disability?  

b.  If the evidence reveals service connection for an acquired psychiatric disability is warranted, is it at least as likely as not (probability of at least 50 percent) that the Veteran's sleep apnea has been aggravated (chronically worsened) by his service connected psychiatric disability?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of sleep apnea prior to aggravation?  If so, please identify.

c.  If sleep apnea is not caused or aggravated by the Veteran's psychiatric disability, is it at least as likely as not (probability of at least 50 percent) that the Veteran's sleep apnea is otherwise related to the period of active military service?  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

5.  After completion of number 1 and 2, and if and only if the additional medical records reveal a current diagnosis of peripheral neuropathy, schedule the Veteran for a 
VA examination to determine the nature and etiology of any diagnosed peripheral neuropathy of the lower and/or upper extremities.  The claims file, including this remand, is to be reviewed by the examiner and such review should be noted in the report.  

The examiner should provide the following opinions:

a.  Is it at least as likely as not (probability of at least 
50 percent), that any diagnosed peripheral neuropathy is caused by his service-connected Parkinson's disease and/or conceded exposure to Agent Orange.  

b.  If the answer to "a" is "no" then, is it at least as likely as not (probability of at least 50 percent), that any diagnosed peripheral neuropathy has been aggravated (chronically worsened) by his service connected Parkinson's disease and/or conceded exposure to Agent Orange.  

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of peripheral neuropathy prior to aggravation?  If so, please identify.

c.  If any diagnosed peripheral neuropathy is not caused or aggravated by his service connected Parkinson's disease and/or conceded exposure to Agent Orange, is it at least as likely as not (probability of at least 50 percent) that the Veteran's peripheral neuropathy of the lower and/or upper extremities is otherwise related to the period of active military service?  

6.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


